Citation Nr: 0330737	
Decision Date: 11/06/03    Archive Date: 11/17/03	

DOCKET NO.  93-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar of 
the right first metatarsal due to infection and ulcer.   

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  One of the matters the 
Board must address is which issue or issues are properly 
before it at this time.  Under 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The claims of entitlement to compensable evaluations for a 
scar on the right first metatarsal due to infection and 
ulcer (hereinafter referred to as the "service-connected 
scar") and for hemorrhoids were originally before the Board 
in June 1997, at which time they were remanded for 
additional evidentiary development.  In February 1999, the 
Board denied these claims.  The veteran appealed the Board's 
February 1999 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2000, the Court granted a 
joint motion for remand, vacating that part of the Board's 
February 1999 decision that denied compensable evaluations 
for the scar and for hemorrhoids.  

In October 2000, the Board remanded the claims before the 
Board to the RO for additional development.  In October 
2000, the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for visual problems was denied.  The 
veteran again appealed the denial of the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 to the 
Court.  

In February 2001, the General Counsel moved to vacate and 
remand the Board's October 2000 decision in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), enacted one month after the Board's October 2000 
decision in this case.  The Court granted the motion in 
April 2001, vacating and remanding the Board's decision with 
regard to the visual problem to the Board for an additional 
determination.  

In June 2001, the Board continued the denial of the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  
Consequently, this issue is not before the Board at this 
time.  

As noted by the Board in June 2001, the veteran has raised a 
series of additional claims.  In April 2003, the RO 
addressed six claims recently raised by the veteran.  The 
veteran and his attorney were notified of this decision that 
month.  In a statement received by the veteran's attorney 
later that month, it was indicated that the veteran had "no 
additional evidence to add to the record."  The veteran's 
attorney did not file a notice of disagreement to the April 
2003 rating determination.  Accordingly, no other issue is 
before the VA at this time.  

The RO last issued a supplemental statement of the case 
regarding the veteran's remaining claims in June 2003.  In 
July 2003, the veteran's attorney submitted a June 2000 
medical report in support of the veteran's case.  This 
medical report had been previously submitted to the VA on 
several occasions, including November 2002.  As the RO has 
already had the opportunity to review this medical evidence, 
no further additional action is required of the RO.  The 
Board may proceed with the adjudication of the veteran's 
remaining claims.  

FINDINGS OF FACT

1.  The veteran's right first metatarsal scar is manifested 
by subjective complaints of occasional pain and swelling 
with objective findings, at best, of a small hyperpigmented, 
nonraised area, that is not swollen and displays no defect, 
deformity or tenderness to palpation and causes no 
limitation of function of the right foot.  Recent physical 
evaluation has found it difficult to locate the 
service-connected scar.  

2.  The veteran's service-connected hemorrhoids do not cause 
persistent bleeding with secondary anemia or fissures.  
Frequent recurrences and pain appear to be indicated.   


CONCLUSIONS OF LAW

1.  A compensable rating for a scar of the right first 
metatarsal due to infection and ulcer is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to and 
after August 20, 2002).  

2.  With resolution of reasonable doubt, the Board finds 
that a rating of 10 percent for the veteran's hemorrhoids is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records revealed that in 
September 1969 he was treated for an infected right foot 
with an ulcer on the dorsal aspect.  He was also treated for 
a small external hemorrhoid in April 1968. 

A VA examination conducted in April 1971 noted the presence 
of a superficial scar that was slightly discolored on the 
right foot.  It was about 3/4 of an inch in circumference.  
It was not adherent, was freely movable, and caused no 
interference with the function of the foot or the joints.

In May 1983, he was hospitalized at a VA facility for a 
period of observation and evaluation.  Small external 
hemorrhoidal tags without bleeding or tenderness were 
present.

On VA examination in October 1990, a one and one-half 
centimeter (cm) scar on the dorsal aspect of the right foot 
over the middle of the first metatarsal was found.  This 
scar was nontender and not attached to the underlying 
structure. There was no residual deformity.  The veteran was 
re-examined by VA in February 1993.  A 3 mm scar was noted 
on the anterior aspect of the right foot. It was well 
healed, with no tenderness, ulceration or deformity.  There 
was no limitation in the veteran's ability to walk.  In 
addition, an anal and rectal examination was normal. There 
were no visible or palpable hemorrhoids. 

On VA examination in February 1993, it was noted that the 
veteran had developed some blood in his rectum during 
service and was found to have internal hemorrhoids.  His 
bowel movements were regular.  He had no abdominal pain and 
no blood in his rectum in recent months.  Very mild anal 
discomfort was indicated.  A proctoscopic examination 
revealed normal mucosa with no erosion, no evidence of 
fistulous tracts, and no evidence of a fissure.  Several 
moderately sized internal hemorrhoids, one of which was 
bleeding slightly, was indicated.  No other abnormalities 
were seen.  The evaluator's impression indicated moderate-
sized internal hemorrhoids that were currently "essentially 
asymptomatic."  

The veteran then testified at personal hearings conducted in 
May 1994 and April 1997.  At the 1994 hearing, he stated 
that he had tenderness over the scar.  With regard to his 
hemorrhoids, the veteran indicated that he had bleeding and 
discomfort.  During the latter hearing, he stated that his 
foot scar was very painful and would swell quite a bit. He 
indicated that it would bother him when he wore shoes.

A March 1994 VA outpatient treatment record noted his 
complaint of a slight amount of bleeding.  He described 
moderate constipation, with a bowel movement every other 
day.  He also indicated that he had anemia.  Examination 
revealed external hemorrhoids which were not inflamed or 
bleeding.  The impression was possible iron deficiency 
anemia and mild constipation.

A July 1994 VA outpatient treatment record notes that the 
veteran had thrombosed hemorrhoids.  A private physician 
noted in April 1997 that the veteran had anemia (iron 
deficiency) apparently due to his hemorrhoids.  He was 
indicated to have both internal and external hemorrhoids.  
Surgical intervention was recommended.

The veteran is seen by VA on an outpatient basis regularly.  
These records noted his complaints of hemorrhoid pain in 
December 1995.  In September 1996, he complained of itching 
and burning for one week.  The rectal examination noted 
small external hemorrhoids with a small fissure.  In 
February 1997, there was no evidence of either internal or 
external hemorrhoids.  A November 1997 record found positive 
rectal tenderness and positive internal mucosal 
irregularity.

In April 1997, the veteran's representative at that time 
cited the private physician's findings that the hemorrhoids 
were thrombosed and referred to the recommendation for 
surgical treatment.  At this time, the veteran stated that 
his condition was very severe and that he experienced 
recurrent bleeding, usually three to four times per month.  
He stated that he used both suppositories and sitz baths.

In April 1997, "C.D.," M.D., reported that the veteran had 
active rheumatoid arthritis that seemed to be uncontrolled.  
There was a decrease in his hemoglobin that the physician 
attributed to rectal bleeding from hemorrhoids.  It was 
noted the veteran had internal and external hemorrhoids.  

VA examined the veteran in January 1998.  At this time, he 
alleged that he experienced occasional pain and swelling in 
the scar area which resulted in pain when walking and caused 
him to ambulate with a limp.  The objective examination 
noted a 3 mm slightly hyperpigmented, non-raised area over 
the dorsal aspect of the right foot over the "second" 
metatarsal.  There was no localized swelling, defect or 
deformity and there was no apparent tenderness to palpation.

The veteran also complained of intermittent bleeding, 
burning and itching.  The objective examination found one 
small skin tag and no prolapse of internal hemorrhoids.  
There was also no prolapse with straining.

In the joint motion of May 2000, it was found that the Board 
had failed to ensure compliance with its directives 
following a remand to the RO in June 1997.  It was found 
that the January 1998 VA examination report had failed to 
address the question specifically raised in the Board's June 
1997 remand order.  It was found that while the VA examiner 
had taken steps to describe the service-connected scar, the 
examiner did not specifically note whether the scar was 
poorly nourished with repeated ulcerations.  It was also 
found that the VA examiner failed to specifically address 
the questions raised in the Board's remand concerning the 
severity of the service-connected hemorrhoids.  It was noted 
that the examiner had simply described "one small external 
skin tag," without addressing the elements of the rating 
criteria under 38 C.F.R. § 4.144, Diagnostic Code 7336.  The 
parties of the joint motion cited to the Court's 
determination Stegall v.West, 11 Vet. App. 268, 271 (1998).  

In August 2000, the veteran's attorney submitted a June 2000 
medical report from "C.A.M.," D.P.M.  It was indicated that 
the veteran had been evaluated for a painful right foot that 
he related to injuries caused by shrapnel in 1968 and 1969.  
The examiner indicated that the veteran had pointed to a 
scar over the dorsal aspect of the right foot.  It was 
contended that the pain had increased over the past several 
years.  He contended that he could no longer walk a city 
block without severe pain in the foot.  It was indicated 
that the veteran was currently on disability for rheumatoid 
arthritis.  

Physical examination by Dr. M. indicated a 3-millimeter, 
slightly hyperpigmented lesion directly dorsal to the base 
of the 1st/2nd metatarsal-cuneiform joint of the right foot.  
No open lesions or bacterial signs of infection were found.  
Nail thickening was noted.  The veteran's complaints of pain 
were noted.  This physician stated, in pertinent part:  

[The veteran] has asked me to make a 
recommendation on service connection for 
his foot problem.  I believe that his 
shrapnel wound in 1968 and 1969 may have 
contributed to the level of pain within 
his foot at this time.  Neurological and 
vascular physical findings demonstrate 
significant pathology, additionally.  

The examiner also noted significant nonservice-connected 
disorders associated with the veteran's right foot, 
including rheumatoid arthritis, osteoarthritis, peripheral 
neuropathy, and peripheral vascular disease.  

In October 2000, the Board remanded these issues to the RO 
for additional development.  Additional outpatient treatment 
records were obtained indicating significant treatment for 
nonservice-connected disorders, including rheumatoid 
arthritis.  Only sporadic treatment is noted for the 
veteran's service-connected disorders.  

The General Counsel's motion of February 2001 referred to an 
issue not before the Board at this time.  This issue was 
addressed by the Board in June 2001 and is no longer before 
the Board.  

Additional outpatient treatment records were obtained, 
including outpatient treatment records regarding dermatology 
evaluations in 2001.  These records continued to note only 
sporadic treatment of the disorders at issue and significant 
treatment for nonservice-connected conditions.  A March 1999 
treatment report indicates complaints of hemorrhoids.  The 
examiner stated, in pertinent part:  

This patient will be sent back to the VA 
with his complaints of hemorrhoids as I 
see no problem but he seems to be having 
acute pain and to have an opinion from 
general surgeon about surgical removal 
or at least an opinion whether this is 
surgically feasible with his present 
condition [sic].  

In an August 2002 outpatient treatment report, it was 
indicated the veteran had constipation for 2 to 4 weeks and 
that his hemorrhoids had been sore.  The veteran also 
reported that he had traces of blood in his rectum.  
Abdominal pain was also reported. 

Within a VA podiatry examination in September 2002, possible 
problems arising from the veteran's nonservice-connected 
diabetes were noted.  The veteran's service-connected 
shrapnel wound was also cited.  A scar was found to be 
present on the dorsum of the right foot that extended from 
the lateral ankle area to the base of the first metatarsal 
area.  This was indicted to be painful and tender to touch.  
There was no evidence or history of ulceration.  The 
assessment indicated a scar in the dorsum of the right foot, 
onychomycosis, peripheral neuropathy, and pes planus.  

In an outpatient treatment report dated November 2002, it 
was indicated that his toilet tissue was covered with bloody 
spots.  The veteran contended that he had pain, itching, and 
soreness associated with his hemorrhoid condition.  The 
veteran canceled an additional evaluation of this condition 
as he was afraid it was "going to hurt."  

On VA examination in December 2002, it was noted that the 
veteran's claims folder had been reviewed.  A history of the 
veteran's scar was noted.  The veteran reported that he had 
had swelling, ulceration of the skin, and pain.  The veteran 
complained of pain in his entire foot.  He also reported 
that the scar changed color when weather changed.  With 
regard to his hemorrhoid condition, he reported a constant 
itching.  He also reported flareups of his hemorrhoids, 
which occurred about 2 to 3 time per month.  During these 
flareups, he noticed blood on the tissue after a bowel 
movement and reported that sometimes the blood soiled his 
clothes.  He also reported a throbbing pain, which occurred 
about 2 to 3 times a month.  He also described accidents 
with stools about twice a month at which times he had 
minimal fecal leakage.  He denied wearing pads or protective 
undergarment.

Physical examination revealed no evidence of fecal leakage.  
An external skin tag at the 6 o'clock position was noted.  
This measured 1 centimeter by 5 millimeters.  It was 
nonthrombosed and nonbleeding on examination.  There was no 
excessive redundant tissue found.  During the digital 
examination, the veteran experienced soreness.  There was no 
definite fissure.  

Regarding the right foot scar, the examiner reported that on 
the expected site of the scar overlying the first metatarsal 
he could not identify a definite scar.  Overlying the dorsum 
of the right foot, specifically overlying the 2nd and 3rd 
metatarsals, there was a skin lesion that extended along the 
dorsal aspect of the right ankle.  It was indicated that the 
lesion was irregular in shape, measured 5 centimeters by 
14 centimeters, and appeared to be a confluence of areas of 
hyperpigmentation with few areas lighter in color in 
between.  Palpation of these areas showed tenderness.  There 
was no adherence to the underlying tissue.  There was no 
ulceration or breakdown.  There was no elevation or 
depression.  This area was found to be "superficial."  There 
was no evidence of inflammation, edema or keloid formation.  
This area appeared to be a confluence of spots of 
hyperpigmentation.  There was no induration or 
inflexibility.  

On the medial aspect of the dorsum of the right foot and the 
medial border of the foot, no definite scar was noted but 
there was a slight variation in skin color.  No definite 
scar could be identified in that area.  The veteran did 
experience some tenderness on palpation of the area.  His 
foot showed marked scaling, especially in the plantar aspect 
and lateral margin.  X-ray studies revealed a flat foot 
deformity.  No acute bony or soft tissue abnormality was 
found.  Minimal degenerative changes were also indicated.  

The examiner's impression indicated a history of hemorrhoid 
surgery with recurrent symptoms.  External hemorrhoids were 
seen on examination.  A history of a right foot injury was 
also noted.  The examiner found no definite scar overlying 
the first metatarsal that could be identified on a current 
examination.  The veteran had findings consistent with tinea 
pedis, pes planus, and onychomycosis.  The veteran was 
followed in the dermatology clinic and their diagnosis was 
of ankle lichen simplex chronicum.  The examiner stated, in 
pertinent part:  

Again, the skin lesion described in the 
exam is overlying the dorsum of the 
foot, overlying the 2nd and 3rd 
metatarsals and extending on the dorsal 
aspect of the ankle and again no 
definite scar was identified overlying 
the first metatarsal.  Please note that 
the last description from 1998 showed 
that the scar was 3 [millimeters] and 
slight hyperpigmented and nonraised.  
The current skin findings do not 
correspond to that description and 
cannot be correlated with the initial 
description of the scar from [the] 1971 
note either.  

Additional outpatient treatment records obtained by the RO 
indicate extensive treatment for nonservice-connected 
disorders, including rheumatoid arthritis.  In April 2003, 
the veteran's attorney stated that she had no additional 
evidence to add to the record.  It was asked that the case 
be reviewed on appeal based on the evidence of record at 
this time.  Notwithstanding, additional medical records were 
obtained, indicating sporadic treatment of the veteran's 
hemorrhoid condition.  Colonoscopy in March 2003 showed 
grade II internal hemorrhoids without bleeding.  A 
supplemental statement of the case was issued in June 2003.  
In July 2003, the veteran's attorney submitted medical 
evidence previously submitted.  

II.  The Duty to Assist

As noted above, on November 9, 2000, the President signed 
into law the VCAA, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files 
a substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not 
applicable.  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provision set forth in the new law and regulations.  The 
record in this case includes multiple examination reports, 
outpatient treatment records, private medical records, and 
statements from both the veteran and his attorney.  
Significantly, no additional pertinent evidence has been 
identified by the claimant or his attorney as relevant to 
the issues on appeal.  

In multiple letters from the RO to the veteran, most notably 
the letter dated May 2002, multiple supplemental statements 
of the case, including those issued in June 2003 and May 
2003, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board has remanded these claims to the RO on 
several occasions in order to assist the veteran with the 
development of his case.  Furthermore, the veteran has been 
notified of the VA laws and regulations that set forth the 
criteria for entitlement to compensable evaluations for his 
service-connected disorders.  The veteran has also been 
provided the new rating criteria for scars.  Discussions in 
the rating decision, statement of the case, and multiple 
supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the requirements of the new law and regulation 
have been met.  

The Board has considered the issue of whether the most 
recent VA examination report meets the requirements of the 
Court's determination in Stegall.  Specifically, whether the 
VA examination of December 2002 meets the requirements of 
the Board's prior remand in light of the joint motion of May 
2000.  In May 2000, it was concluded that the examination 
report obtained at that time did not specifically note 
whether the scar was poorly nourished with repeated 
ulcerations.  In this case, the most recent VA examination 
has provided a detailed evaluation of the service-connected 
disorder.  The Board finds that the most recent VA 
examination meets the requirements of the remand and the May 
2000 joint motion.  For reasons clearly noted below, further 
evaluation of this disorder (which was indicated to be 
barely perceptible by the most recent VA examination) is not 
warranted.  

The Court has concluded that the VCAA is not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his or her claim and 
that no additional assistance would aid in further 
developing the claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

III.  Entitlement to a Compensable Evaluation for a Scar
of the First Right Metatarsal Due to Infection and Ulcer

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
the disability being rated in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

38 C.F.R. § 4.118, Diagnostic Code (Code) 7804 provides a 
maximum 10 percent rating for superficial scars which are 
tender and painful on objective demonstration, 38 C.F.R. § 
4.118 Code 7803 provides that a 10 percent maximum rating is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, and Code 7805 provides that scars may 
also be rated on the basis of any related limitation of 
function of the body part which they affect (all effective 
prior to August 30, 2002).

The criteria for rating skin disorders were revised 
effective August 30, 2002 (during the instant appeal 
period).  Under the revised rating criteria, a 10 percent 
rating is warranted under Code 7804 for scars which are 
superficial and painful on examination.  Note (1) to this 
Code indicates that a superficial scar is one not associated 
with underlying tissue damage. Under the revised Code 7803, 
a 10 percent rating is warranted for a superficial unstable 
scar.  Note (1) to this Code indicates that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Code 7805 remained 
unchanged.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Considering the medical evidence cited above, the Board has 
considered the issue of whether the veteran's scar is 
tender, warranting a 10 percent evaluation under Code 7804.  
However, based on a detailed review of the medical evidence 
of record, the Board finds that the preponderance of medical 
evidence is clearly against this claim.  The most recent VA 
examination found little evidence of the existence of the 
scar in question.  This clearly does not support the 
veteran's case.  While the veteran has noted extensive 
difficulties with his right foot, the Board has also 
reviewed the medical evidence of record indicating extensive 
nonservice-connected disorders associated with the veteran's 
right foot including, but not limited to, rheumatoid 
arthritis, pes planus, and many other disorders.  In 
addition, the medical evidence does not show that the scar 
is poorly nourished or that it ulcerates repeatedly.  

The Board has taken in consideration the June 2000 medical 
opinion of Dr. M.  This medical opinion indicates that the 
veteran's shrapnel wound in 1968 and 1969 "may" have 
contributed to the level of pain within his foot at this 
time.  The Board finds no objective medical evidence to 
support this determination.  Extensive post service medical 
evidence indicates extensive nonservice-connected disorders 
associated with the veteran's right foot.  Further, the 
Board finds the VA examination of December 2002 to be 
entitled to great probative value.  Within this evaluation 
report, the Board finds it important to note that the 
evaluator had difficulty locating the scar in question.  
Such objective findings do not support the veteran's 
contention that his pain is associated with the scar.  This 
evaluation report provides a detailed review of the 
veteran's foot disorder and indicates significant 
nonservice-connected disorders associated with the right 
foot which the veteran appears to associate with his 
service-connected scar.  

The Board finds that the medical evidence does not support 
Dr. M.'s opinion that 
the shrapnel wound in 1968 and 1969 contributed to the level 
of pain within his foot.  The medical report of Dr. M.'s 
itself, which notes extensive nonservice-connected 
disorders, including rheumatoid arthritis, osteoarthritis of 
the right foot, peripheral neuropathy, and peripheral 
vascular disease, does not support the conclusion that any 
of the veteran's pain may be reasonably associated with a 
scar that is nearly at this point imperceptible on objective 
evaluation.  Significantly, Dr. M. did not associate any of 
the veteran's nonservice-connected disorders to the right 
foot scar.  This health care provider only indicates that 
the shrapnel wound "may" have contributed to a level of pain 
within his foot.  The objective medical evidence, including 
extensive evaluations, does not support this determination.  
Accordingly, the veteran's claim must fail.  

The Board finds that the post-service medical evidence of 
record clearly supports a conclusion that the veteran's 
right foot disorder has not been caused by a minimal scar in 
the right foot.  Extensive evaluations have had difficulty 
even locating the scar.  In addition, the medical evidence 
does not show that the scar has caused limitation in the 
function of the veteran's foot so as to warrant an increased 
evaluation based on limitation of motion of the foot or 
ankle.  The medical evidence simply does not reflect 
symptoms warranting a compensable rating under any 
formulation under either the old or the new/revised rating 
criteria.  Instead, the medical records note nonservice 
connected disorders that are clearly causing the veteran 
problems with his foot and that have nothing to do with the 
scar.  Accordingly, this claim must be denied. 

IV.  Entitlement to a Compensable Evaluation for Hemorrhoids

Under 38 C.F.R. § 4.114, Code 7336 (hemorrhoids, either 
external or internal), a 20 percent evaluation for 
hemorrhoids is warranted with persistent bleeding and 
secondary anemia, or with fissures.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrants a 10 percent 
evaluation.  Mild or moderate hemorrhoids, either external 
or internal, warrant a noncompensable evaluation.  

On VA examination in December 2002, there was no definite 
fissure.  Large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue were not indicated.  A detailed 
evaluation of the veteran's hemorrhoids noted external 
hemorrhoids on examination.  The veteran's own statements 
would not support the conclusion that the veteran's 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue.  Objective evaluation has simply 
failed to note such a finding.  

Within the VA examination of December 2002, the veteran 
reports flareups of his hemorrhoids that occur about 2 to 3 
times a month.  He also notes a throbbing pain.  The Board 
believes that, based on the veteran's difficulties, a 
10 percent evaluation for this condition is appropriate.  
Outpatient treatment records do indicate sporadic treatment 
for this disorder and there is nothing that would refute the 
conclusion that the veteran has flareups of his hemorrhoids 
2 to 3 times a month.  Such contentions would indicate 
frequent recurrences that would, generally, support the 
conclusion that a 10 percent evaluation can be justified.  
The Board must note that extensive medical evidence does not 
support this conclusion.  However, in giving the veteran all 
available doubt, the Board believes that a 10 percent 
evaluation for this condition can be justified based on the 
medical evidence of record.  

The Board finds no evidence of persistent bleeding with 
secondary anemia or with fissures.  Accordingly, a 
20 percent evaluation is not warranted.  Persistent bleeding 
with secondary anemia or fissures is simply not indicated 
within extensive medical evaluations obtained.  As recently 
as March 2003, colonoscopy showed internal hemorrhoids 
without bleeding.  The VA examination of December 2002 does 
not clearly support the conclusion that the veteran warrants 
a 10 percent evaluation for this condition, let alone a 
20 percent evaluation.  Notwithstanding, the Board believes 
that a 10 percent evaluation can be justified when 
considering the veteran's complaints of pain and 
intermittent episodes of bleeding.  The objective medical 
evidence, including, not limited to, multiple VA examination 
reports, outpatient treatment reports, and the veteran's own 
statements do not support the conclusion that a 20 percent 
evaluation is warranted.  

Finally, in the absence of an exceptional or unusual 
disability picture, the Board finds that the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable evaluation for a scar of the 
right first metatarsal due to infection and ulcer is denied.  

Entitlement to a compensable evaluation for hemorrhoids to 
10 percent, and no higher, is granted, subject to laws and 
regulations governing the payment of monetary benefits.  


                       
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 

